                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


 VICTOR DONNELL FIELDS,                      Case No. 17-cv-2662-WMW-KMM

                    Plaintiff,

 v.

 STEPHEN HUOT, Director Behavioral
 Health Services; NANETTE LARSON,
 Health Services Director; DIANE
 MEDCHILL, Program
 Administrator/Associated Director of
 Behavioral Health Services;
 MICHELLE SAARI, WOOC-Psychology                        ORDER ON
 Services Director; SHARLENE LOPEZ,                PLAINTIFF’S MOTIONS
 Program Director; KRISTIN MUHL, In              (ECF Nos. 69, 73, and 101)
 Patient Unit Director; BRONSON
 AUSTRENG, Correctional Officer/Case
 Manager; LON AUGDAHL, Psychiatric
 Physician; JEFF TITUS, Warden;
 GREGG SMITH, Associate Warden
 Operations; JOHN DOES;

                    Defendants.




      Victor Donnell Fields is an inmate at the Minnesota Correctional Facility in
Rush City, MN (“MCF-Rush City”). Mr. Fields brings this action pursuant to 42
U.S.C. § 1983, alleging that the defendants have violated his constitutional right to
be free from cruel and unusual punishment by deliberately disregarding his serious
medical needs. (Am. Compl., ECF No. 44.) This matter is before the Court on three
pretrial motions. First, Mr. Fields filed a document on December 28, 2018
captioned “‘Proposed Supplemental Complaint’ I wanted to be able to file per your
order dated: 11-16-2018, but I threaten by defendants/banned from the law
library for 90 days,” (ECF No. 101), which relates to an issue addressed by a prior
Order of the Court. Second, the parties’ dispute regarding Mr. Fields’s request for
the Defendants to produce certain personnel records is ripe for a decision. (See
Order (Nov. 27, 2018), ECF No. 79; Defs.’ Mem., ECF No. 84.) And third, the
Court addresses Mr. Fields’s request regarding specific expert witnesses. (ECF
No. 69 at 8.)

I.     “Proposed Supplemental Complaint”

       On November 16, 2018, the Court entered an Order construing a submission
from Mr. Fields as a motion seeking leave to file a supplemental pleading.
Mr. Fields alleged that the DOC Defendants1 and other Minnesota Department of
Corrections employees were retaliating against him for filing this lawsuit and
discriminating against him based on his race. (See Order (Nov. 16, 2018), ECF
No. 75.) The Court declined to grant leave to file a supplemental complaint at that
time because Mr. Fields had not submitted a proposed supplemental pleading,
failed to clarify which claims he wanted to add to this case, did not clearly indicate
who he intends to sue on each of those claims, and left ambiguities as to which
factual allegations formed the basis for his claims against specific defendants. (Id.)
Accordingly, the Court ordered Mr. Fields to file a Proposed Supplemental
Complaint that clearly and concisely laid out the facts supporting any additional
claims based on events that transpired since he filed this lawsuit. (Id.) The Court
included the following additional requirements:

       Mr. Fields’s proposed supplemental pleading must contain a caption
       identifying himself as the plaintiff and naming each defendant against
       whom he intends to pursue supplemental claims. The proposed
       supplemental pleading must be titled “Proposed Supplemental
       Complaint,” and it must set forth the factual allegations in separate
       individually numbered paragraphs. Mr. Fields must file any Proposed
       Supplemental Complaint no later than December 14, 2018. If
       Mr. Fields fails to comply with all these instructions, the Court will
       not grant his request.

1
       The “DOC Defendants” include: Bronson Austreng, Stephen Huot, Nanette Larson,
Sharlene Lopez, Diane Medchill, Kristin Muhl, Michelle Saari, Gregg Smith, and Jeff Titus.



                                                2
(Id.)

        On December 28, 2018, Mr. Fields submitted a document entitled:
“‘Proposed Supplemental Complaint’ I wanted to be able to file per your order
dated: 11-16-2018, but I threaten by defendants/banned from the law library for
90 days....” (ECF No. 101.) This document includes a 12-page letter in which
Mr. Fields complains that he has been prohibited from using the law library at the
prison where he is confined for a period of 90 days based on accusations that he
has been disrespecting and threatening library staff through the kite system. He
asserts that this prohibition was “made ... up to block and hinder with my ability to
timely respond to your order and to deny me legal research access/typing.” (Id.
at 2.) Mr. Fields also included a lengthy narrative regarding several other ways in
which he believes that prison staff are retaliating against him and he references
several prison grievances. (Id. at 2–12.)

        The DOC Defendants and Dr. Lon Augdahl have both responded to
Mr. Fields’s December 28, 2018 “proposed supplemental complaint.” (ECF
Nos. 106, 107.) They argue that the documents Mr. Fields submitted do not
qualify as a proposed supplemental pleading and stated that they do not intend to
respond without further direction of the Court. (Id.)

        The Court is well aware that in prisoner litigation, pro se plaintiffs
occasionally have difficulties meeting deadlines because of delays in receiving
mail. However, beyond his bare allegations that the DOC Defendants intentionally
delayed his mail, Mr. Fields has not shown that any delay in receiving this Court’s
November 16, 2018 Order was the result of retaliation. More importantly, even
aside from the missed deadline, the Court agrees that Mr. Fields’s submission is
not a Proposed Supplemental Complaint. Indeed, he has not complied with any part
of the Court’s instructions set forth in the November 16, 2018 Order. For these
reasons, the Court declines to grant Mr. Fields leave to file a supplemental
complaint. Mr. Fields’s motion (ECF No. 101) is DENIED. The Court also denies
Mr. Fields’s request that the Defendants be required to return his “legal logs” to
him. (ECF No. 101 at 9.) He has not shown that such an order is necessary for him


                                            3
to prosecute his case or to comply with the Court’s November 16, 2018
instructions on the submission of any proposed supplemental pleading.

II.    Discovery of Disciplinary Actions/Personnel Files

       Mr. Fields brought a motion to compel the DOC Defendants to produce
information concerning their “educational backgrounds, job history and
experiences, position and job description, disciplinary actions taken against all
defendants or complaints, training experience, etc.” (ECF No. 73.) In an Order
dated November 27, 2018, the Court required the DOC Defendants to file a
supplemental response to Mr. Fields’s motion addressing: “(1) the basis of the
DOC-Defendants’ objections to Mr. Fields’s request for information concerning
the DOC-Defendants’ disciplinary history and complaints made against them; and
(2) a reasoned argument concerning the discoverability of such information given
the claims and defenses in this proceeding.” (Order (Nov. 27, 2018), ECF No. 79.)

       On December 10, 2018, consistent with the Court’s instructions, the DOC
Defendants filed a memorandum in opposition to Mr. Fields’s motion to compel.
(DOC Defs.’ Resp., ECF No. 84.) The DOC Defendants argue that the personnel
files and related information concerning DOC employees that Mr. Fields has
requested “are not relevant to Plaintiff’s claims and would jeopardize the safety
and security of the employees subject to the request.” (Id. at 6.)

       For two equally important reasons, the Court finds that production of the
requested information is not warranted, and Mr. Fields’s motion to compel the
DOC Defendants’ personnel files and disciplinary history information (ECF
No. 73) is DENIED. There is nothing in the record of this case that demonstrates
how the personnel files for DOC staff will help Mr. Fields establish his
deliberate-indifference claims. Mr. Fields is unable to explain, and the Court
unable to discern, how information in these files will support his particular
allegations.2 Moreover, the DOC Defendants represent that they have produced to


2
       This conclusion is based on the specific claims at issue in this case. It is not intended to
suggest that personnel records are never relevant in deliberate-indifference litigation.

                                                 4
Mr. Fields his complete DOC behavioral health file, medical file, kites, grievances,
and disciplinary records. (DOC Defs.’ Resp. at 1, 9–10.) Therefore, he has access
to documentation that is relevant to his claims that the Defendants have been
deliberately indifferent to his serious medical needs.

       Second, even if Mr. Fields had articulated some way the information he
requested was relevant to his own claims or any defenses that have been raised,
the particular circumstances here make production of such information to
Mr. Fields wholly inappropriate. Mr. Fields’s conduct within the institution (and
during the course of this litigation) raises grave concerns about the uses to which
he would put information gleaned from the requested personnel documents. As the
DOC Defendants correctly observe, “Plaintiff alleges that he seeks to perform
sexual acts in the presence of his DOC-assigned therapist as treatment for his
mental health conditions.” (DOC Defs.’ Resp. at 9.) The DOC Defendants have
also shown that Mr. Fields has misused private information concerning DOC staff
members on several occasions in the past, including sending threatening messages
to DOC personnel. (See Lopez Aff. ¶¶ 9–17, ECF No. 86.) For these reasons, the
Court will not Order the DOC Defendants to produce the requested information
from their personnel files and disciplinary history.

III.   Expert Witness Examination

       Mr. Fields previously asked the Court to have certain female expert
witnesses examine him. (See 11/16/18 Order at 6.) The precise nature of
Mr. Fields’s request was unclear: he may have been identifying expert witnesses
he intended to retain himself; he may have been asking the Court to appoint an
expert for him; or he may have been requesting that one of the identified
individuals conduct any Rule 35 medical examination. (Id. at 7.) The Court ordered
the DOC Defendants to respond.

       In their November 28, 2018 response, the DOC Defendants argue that
Mr. Fields’s request should not be granted for several reasons. They argue that
the request is not an appropriate Rule 35 request because the Rule does not allow


                                         5
for the physical examination of oneself. (DOC Defs.’ Mem. at 3, ECF No. 80 (citing
Grogan v. Kumar, 873 F.3d 273, 280-281 (5th Cir. 2017); Berg v. Prison Health
Services, 376 Fed. App’x 723, 724 (9th Cir. 2010) (unpublished); Brown v. U.S., 74
Fed. App’x 611, 614 (7th Cir. 2003) (unpublished) (“Rule 35 of the FRCP does not
vest the court with authority to appoint an expert to examine a party wishing an
examination of himself. Rather, under appropriate circumstances, it would allow
the court to order a party to submit to a physical examination at the request of an
opposing party.”).) The Court agrees that Mr. Fields’s request is not an
appropriate request for a medical examination or for appointment of an expert
under Fed. R. Civ. P. 35.

      Next, given Mr. Fields’s allegations that his treatment should include the
ability to engage in sexual behavior in the presence of a female therapist, the
DOC Defendants assert that a plain reading of his request for the expert witnesses
he identified to examine him is so that he can do just that. (DOC Defs.’ Mem. at 2–
3, ECF No. 80.) The Court agrees that this is the most logical reading of
Mr. Fields’s request and that his desire to engage in such behavior does not create
a valid reason to order a specific therapist to perform a Rule 35 examination. For
these same reasons, the Court also agrees with the DOC Defendants that
Mr. Fields’s case does not involve any circumstances that would justify
appointment of an expert witness pursuant to Federal Rule of Evidence 706. See
U.S. Marshals Service v. Means, 741 F.2d 1053, 1059 (8th Cir. 1984) (indicating
that the court’s discretionary power under Rule 706 should be “exercised only
under compelling circumstances”).

      Mr. Fields’s request to have one of the identified experts examine him (ECF
No. 69 at 8) is DENED.

IV.   Conclusion

      Finally, the Court notes that Mr. Fields filings have become increasingly
inappropriate. They contain unnecessary sexual discussions of people involved in
the litigation, including the Court. (See, e.g., ECF No. 69 at 5–6; ECF No. 101 at


                                        6
9.) Mr. Fields is Ordered to cease immediately from submitting such gratuitous
and prurient material to the Court and to opposing counsel. Future pleadings of a
similar nature will be stricken from the record.

      IT IS SO ORDERED.


Date: January 16, 2019                       s/Katherine Menendez
                                             Katherine Menendez
                                             United States Magistrate Judge




                                        7
